                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                           IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9   FLORA GONZALES, on behalf of herself
                                                                              and all others similarly situated and on
                                                                         10   behalf of the general public,
                                                                                                                                        No. C 18-06630 WHA
                                                                         11                 Plaintiffs,
United States District Court




                                                                                v.                                                      ORDER RE MOTION TO
                               For the Northern District of California




                                                                         12                                                             COMPEL ARBITRATION
                                                                         13   EMERITUS CORPORATION,
                                                                              SUMMERVILLE AT ATHERTON
                                                                         14   COURT LLC, BROOKDALE LIVING
                                                                              COMMUNITIES, INC., BROOKDALE
                                                                         15   SENIOR LIVING COMMUNITIES, INC.,
                                                                              BROOKDALE VEHICLE HOLDING,
                                                                         16   LLC; and Does 1 through 50, inclusive,

                                                                         17                 Defendants.
                                                                                                                         /
                                                                         18
                                                                         19                                         INTRODUCTION

                                                                         20          In this PAGA and wage-and-hour putative class action, defendants move to compel

                                                                         21   arbitration. For the reasons stated below, the motion to compel arbitration is GRANTED IN PART
                                                                              AND DENIED IN PART.
                                                                         22
                                                                         23                                           STATEMENT

                                                                         24          In September 2019, the California Supreme Court held that the “amount sufficient to

                                                                         25   recover the underpaid wages” under California Labor Code Section 558(a) could not be brought

                                                                         26   as part of a PAGA claim. ZB, N.A. v. Superior Court of San Diego Cty., 8 Cal. 5th 175 (2019).

                                                                         27          In brief, under California’s Private Attorneys General Act of 2004, an aggrieved

                                                                         28   employee may seek civil penalties for Labor Code violations committed against her and other
                                                                              aggrieved employees by bringing –– on behalf of California –– a representative action against
                                                                          1   her employer. If the aggrieved employee prevails, the California Labor and Workforce
                                                                          2   Development Agency collects 75 percent of the penalties, and the aggrieved employees receive
                                                                          3   the remainder. Cal. Labor Code § 2699(i) (2016).
                                                                          4          Section 558(a) is one of many provisions in the Labor Code which imposes “civil
                                                                          5   penalties” on employers. See, e.g., id. §§ 225.5, 226.8(b), 1174.5. Specifically, Section 558(a)
                                                                          6   provides as follows (emphasis added):
                                                                          7                  (a) Any employer . . . who violates . . . any provision
                                                                                             regulating hours and days of work in any order of the
                                                                          8                  Industrial Welfare Commission shall be subject to a civil
                                                                                             penalty as follows: (1) For any initial violation, fifty dollars
                                                                          9                  ($50) for each underpaid employee for each pay period for
                                                                                             which the employee was underpaid in addition to an amount
                                                                         10                  sufficient to recover underpaid wages. (2) For each
                                                                                             subsequent violation, one hundred dollars ($100) for each
                                                                         11                  underpaid employee for each pay period for which the
United States District Court




                                                                                             employee was underpaid in addition to an amount sufficient
                               For the Northern District of California




                                                                         12                  to recover underpaid wages. (3) Wages recovered pursuant
                                                                                             to this section shall be paid to the affected employee.
                                                                         13
                                                                              In other words, under Section 558(a), certain employers are liable for penalties of either $50 or
                                                                         14
                                                                              $100 per employee for each pay period the employee was underpaid in addition to an amount
                                                                         15
                                                                              sufficient to recover the underpaid wages, which underpaid wages would be paid directly to the
                                                                         16
                                                                              affected employee. Primarily, this language begs the question of whether or not the underpaid
                                                                         17
                                                                              wages amount is a civil penalty or a remedy imposed by the statute in addition to the civil
                                                                         18
                                                                              penalty.
                                                                         19
                                                                                     In 2012, the California Court of Appeal held that the underpaid wages constitute a civil
                                                                         20
                                                                              penalty. Thurman v. Bayshore Transit Mgmt., Inc., 203 Cal. App. 4th 1112, 1144–48 (2012).
                                                                         21
                                                                              That is, both the $50 and $100 fines and the “amount sufficient to recover the underpaid wages”
                                                                         22
                                                                              could be the subject of a PAGA claim.
                                                                         23
                                                                                     Having decided that the underpaid wages in Section 558(a) constituted a civil penalty, a
                                                                         24
                                                                              different issue materialized in constructing the underpaid wages of Section 558(a). That is,
                                                                         25
                                                                              whether the underpaid wages could be separately compelled to arbitration even if the
                                                                         26
                                                                              representative PAGA claims remained in court. In brief, one California Court of Appeal
                                                                         27
                                                                              decision said yes, and another said no. Esparza v. KS Indus., L.P., 13 Cal. App. 5th 1228,
                                                                         28
                                                                              1234–35 (2017), review denied, S244005 (Cal. Nov. 15, 2017); Lawson v. ZB, N.A., 18 Cal. App.

                                                                                                                               2
                                                                          1   5th 705, 714 (2017), as modified D071279, D071376 (Cal. Dec. 21, 2017), aff’d but criticized
                                                                          2   sub nom. ZB, N.A. v. Superior Court of San Diego Cty., 8 Cal. 5th 175, 193–96 (2019).
                                                                          3          This split in authority bled into federal court. An unpublished opinion from our court of
                                                                          4   appeals found Esparza’s reasoning more persuasive — and held that underpaid wages could be
                                                                          5   separately compelled to arbitration. Mandviwala v. Five Star Quality Care, Inc., 723 F. App’x
                                                                          6   415, 417–18 (9th Cir. 2018). But within months, a judge from this district disagreed and found
                                                                          7   Lawson more persuasive — and held that underpaid wages could not be separately compelled to
                                                                          8   arbitration. Whitworth v. SolarCity Corp., 336 F. Supp. 3d 1119, 1124–26 (N.D. Cal. 2018)
                                                                          9   (Judge Jacqueline Scott Corley). In between, the undersigned judge adopted our court of
                                                                         10   appeals’ reasoning in Mandviwala. Cabrera v. CVS Rx Services, Inc., No. C 17-05803 WHA,
                                                                         11   2018 WL 1367323 (N.D. Cal. Mar. 16, 2018).
United States District Court
                               For the Northern District of California




                                                                         12          On March 21, 2018, the California Supreme Court granted review of Lawson seemingly
                                                                         13   to decide this split in authority. The California Supreme Court resolved the split by overruling
                                                                         14   Thurman. Section 558(a)’s underpaid wages were not civil penalties after all and could not even
                                                                         15   be brought under PAGA, the California Supreme Court held. ZB, N.A., 8 Cal. 5th at 193–96.
                                                                         16          The California Supreme Court began its analysis by admitting that “at first glance, a
                                                                         17   plausible reading of [Section 558]” was that all which came after the colon were subclasses of
                                                                         18   the term “civil penalty” — the term which preceded the colon in Section 558(a). Id. at 189.
                                                                         19   Still, the California Supreme Court concluded that the best way to “harmonize[ S]ection 558’s
                                                                         20   provisions with each other and with the broader statutory scheme,” was to give more weight to
                                                                         21   the words “in addition to” in Subdivisions One and Two of Section 558(a). Id. at 193. That is,
                                                                         22   “ ‘in addition to’ appears to indicate . . . that these provisions subject the employer to a civil
                                                                         23   penalty on top of, not including, an amount meant to compensate for unpaid wages.” Id. at 189
                                                                         24   (emphasis added).
                                                                         25          In other words, on the specific question of whether PAGA claims for unpaid wages under
                                                                         26   Section 558(a) could be severed and compelled to arbitration, the California Supreme Court did
                                                                         27   not side with either Lawson or Esparza — it instead mooted the issue entirely. PAGA plaintiffs
                                                                         28   could not bring underpaid wages claims under Section 558(a) at all. The California Supreme


                                                                                                                                 3
                                                                          1   Court then remanded to the trial court to decide whether the unpaid wages should be struck or
                                                                          2   whether the complaint should be amended “to request unpaid wages under an appropriate cause
                                                                          3   of action.” Id. at 198.
                                                                          4                                   *               *               *
                                                                          5            In this case, as alleged in the complaint, plaintiff Flora Gonzales worked as a medical aid
                                                                          6   and technician for seventeen years, providing care to senior citizens in a senior citizen facility.
                                                                          7   For the first fourteen of those years, either defendant Emeritus Corporation or defendant
                                                                          8   Summerville At Atherton Court LLC owned and operated the facility. Then, in 2014, three
                                                                          9   entities — defendant Brookdale Senior Living, Inc., defendant Brookdale Living Communities,
                                                                         10   Inc., and defendant Brookdale Vehicle Holding, LLC — acquired the facility and imposed a new
                                                                         11   strict mandatory dispute resolution policy on the employees (Withers Decl. ¶¶ 4–6) (Dkt. No. 1-2
United States District Court
                               For the Northern District of California




                                                                         12   at 4).
                                                                         13            No ability to opt out of this policy existed. To the contrary, the policy bound employees
                                                                         14   automatically when they showed up to work. The arbitration agreement provided: “I understand
                                                                         15   that even if I do not sign this [a]greement, if I come to work after being given this agreement, I
                                                                         16   am agreeing to it and so is Brookdale” (id. ¶ 6) Moreover, refusal to sign a handbook — which
                                                                         17   provided mere detail on the arbitration process — would “result in [plaintiff’s] immediate
                                                                         18   termination of employment.”
                                                                         19            Other provisions within the arbitration agreement took away more rights in connection
                                                                         20   with the ability to bring class action and PAGA claims. More specifically, Section Eight of the
                                                                         21   arbitration agreement provided: “[c]lass action waiver. There is no right or authority under this
                                                                         22   [a]greement for any dispute to be brought, heard or arbitrated as a class or collective action” (id.
                                                                         23   § 8). Section Nine of the arbitration agreement provided: “[PAGA] waiver. There is no right or
                                                                         24   authority for any dispute to be brought, heard or arbitrated as a private attorney general action.”
                                                                         25   With respect to this PAGA waiver, however, the arbitration agreement also specifically provided
                                                                         26   that “[t]his provision can be removed from the [a]greement in a case where the dispute is filed as
                                                                         27   [a] private attorney general action and the court finds this waiver unenforceable. If that happens,
                                                                         28   then the private attorney general action will be litigated in that court” (id. § 9).


                                                                                                                                  4
                                                                          1          In 2014, our plaintiff signed both the arbitration agreement and the handbook. In 2017,
                                                                          2   the facility terminated plaintiff’s employment.
                                                                          3          In July 2018, plaintiff initiated this PAGA and wage-and-hour putative class action
                                                                          4   against defendants in Alameda County Superior Court, asserting six claims under the California
                                                                          5   Labor Code, including relief under Section 558(a), and one additional claim under Section 17200
                                                                          6   of the California Business and Professions Code. She asserted four of the Labor Code claims as
                                                                          7   representative PAGA claims.
                                                                          8          In October 2018, defendants removed the action to our district court. Defendants moved
                                                                          9   to compel arbitration of all claims based on the executed arbitration agreement between the
                                                                         10   parties. Plaintiff opposed (Dkt. Nos. 1, 14, 15).
                                                                         11          Primarily, the parties disagreed on the following three points: (i) whether or not the
United States District Court
                               For the Northern District of California




                                                                         12   arbitration agreement could be enforced at all; (ii) if the arbitration agreement could be enforced,
                                                                         13   whether or not the contractual “waiver” of the ability to assert PAGA claims could be enforced;
                                                                         14   and (iii) if the contractual “waiver” of the PAGA claims could not be enforced, whether the
                                                                         15   underpaid wages sought by the complaint under Section 558 could be separated from the rest of
                                                                         16   the PAGA claims and compelled to arbitration.
                                                                         17          After oral argument in December 2018, an order stayed the action in full pending the
                                                                         18   California Supreme Court’s decision in Lawson (Dkt. No. 19).
                                                                         19          Following the California Supreme Court’s decision, the parties filed a joint status report.
                                                                         20   Plaintiff maintained that the motion to compel should be denied, but that leave be granted “to
                                                                         21   amend her [c]omplaint regarding the penalties sought under Labor Code § 558” (Dkt. No. 23 at
                                                                         22   2). Defendants requested that the arbitration agreement be enforced in full, but that in the
                                                                         23   alternative, “the PAGA claim must be stayed pending individual arbitration” (id. at 4). An order
                                                                         24   set a new hearing (Dkt. No. 25). Following that hearing, the parties provided supplemental
                                                                         25   briefing. This order now follows.
                                                                         26                                              ANALYSIS
                                                                         27          This order first holds that the arbitration agreement is enforceable. All claims within the
                                                                         28   scope of the arbitration agreement must be sent to arbitration. Still, the class-action “waiver”


                                                                                                                                  5
                                                                          1   provides “no right or authority under this [a]greement for any dispute to be arbitrated as a class
                                                                          2   or collective action” and so, the undersigned leaves it to the arbitrator to decide whether there is
                                                                          3   other authority for which plaintiff does have a right to bring a class or collective action.
                                                                          4          Second, as to the PAGA claims, this order holds that plaintiff’s PAGA waiver is
                                                                          5   unenforceable under binding precedent. Pursuant to the arbitration agreement, the representative
                                                                          6   PAGA claims remain in the district court and will not be sent to arbitration. Third, turning to the
                                                                          7   claims for unpaid wages brought under Section 558, leave to amend the complaint will be
                                                                          8   permitted so that any claims for unpaid wages alleged under PAGA may comply with ZB, N.A. v.
                                                                          9   Superior Court of San Diego County, 8 Cal. 5th 175 (2019). For efficiency, the representative
                                                                         10   PAGA claims will be stayed pending the results of arbitration of the individual claims. The
                                                                         11   details follow.
United States District Court
                               For the Northern District of California




                                                                         12          1.         THE ARBITRATION AGREEMENT IS VALID AND ENFORCEABLE.
                                                                         13          Under the Federal Arbitration Act, a district court determines “whether a valid arbitration
                                                                         14   agreement exists and, if so, whether the agreement encompasses the dispute at issue.” Lifescan,
                                                                         15   Inc. v. Premier Diabetic Servs., Inc., 363 F.3d 1010, 1012 (9th Cir. 2004). Here, the parties
                                                                         16   agree that the agreement encompassed the claims at issue. The arbitration agreement provided
                                                                         17   that “any legal dispute arising out of or related to [plaintiff’s] employment . . . must be resolved
                                                                         18   using final and binding arbitration and not by a court or jury trial. That includes any legal
                                                                         19   dispute that has to do with any of the following: wage and hour law, . . . unfair competition,
                                                                         20   compensation, breaks or rest periods” (Withers Decl. ¶ 6, Exh. A. § 1) (emphasis in original).
                                                                         21          Plaintiff argues that the arbitration agreement is invalid and therefore should not be
                                                                         22   enforced due to alleged unconscionability and due to a perceived ambiguity in the PAGA
                                                                         23   waiver. Both arguments fail.
                                                                         24          Turning to plaintiff’s first argument, the parties agree California state law applies.
                                                                         25   “Under California law, a contractual clause is unenforceable if it is both procedurally and
                                                                         26   substantively unconscionable.” Davis v. O'Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir.
                                                                         27   2007) (emphasis added) (overruled on other grounds). Here, a high degree of unconscionable
                                                                         28   procedure permeates the provision at issue in that defendants imposed the arbitration agreement


                                                                                                                                6
                                                                          1   on plaintiff without even requiring her signature (although she did sign it) and under threat of
                                                                          2   terminating her fourteen-year employment. But procedural unconscionability is not enough to
                                                                          3   invalidate an arbitration agreement on its own, and plaintiff has made an insufficient showing of
                                                                          4   any overly harsh or one-sided result created by the agreement.
                                                                          5          Plaintiff argues that the absence of “[p]laintiff’s rights to meaningful discovery” under
                                                                          6   the agreement satisfies a minimalist version of substantive unconscionability. Any assertion that
                                                                          7   plaintiff will be deprived of meaningful discovery in arbitration, however, glides over the
                                                                          8   arbitration agreement itself. On discovery, the arbitration agreement is explicit: “[d]iscovery
                                                                          9   will be conducted as directed by law or the [a]rbitrator” and the arbitrator may “issue subpoenas,
                                                                         10   if needed, for witnesses or documents” (Withers Decl. ¶ 6, Exh. A. § 1). The Court therefore
                                                                         11   can — and does — fully expect that reasonable discovery will be afforded by the arbitrators.
United States District Court
                               For the Northern District of California




                                                                         12          Next, plaintiff argues that the following sentences in the PAGA waiver create ambiguity
                                                                         13   which invalidate the entire agreement: “[t]his provision can be removed from the [a]greement in
                                                                         14   a case where the dispute is filed as [a] private attorney general action and the court finds this
                                                                         15   waiver unenforceable. If that happens, then the private attorney general action will be litigated
                                                                         16   in that court” (id. § 1) (emphasis added). The ambiguity here, according to plaintiff, is the
                                                                         17   emphasized phrase “that court.”
                                                                         18          Even assuming the phrase is in fact ambiguous, this provision can be severed and
                                                                         19   therefore does not invalidate the entire agreement. Moreover, the PAGA waiver is also
                                                                         20   self-contained in its own section of the arbitration agreement. Furthermore, the arbitration
                                                                         21   agreement’s main purpose is to impose arbitration. The PAGA waiver is therefore not central,
                                                                         22   but collateral, to the purpose of the agreement.
                                                                         23          Plaintiff has not met her burden to show that the arbitration agreement is unenforceable.
                                                                         24   Because the agreement is valid and encompasses the claims at issue, the non-PAGA claims must
                                                                         25   be arbitrated. The next section will now detail why the PAGA waiver is invalid and why the
                                                                         26   PAGA claims must therefore remain in this forum.
                                                                         27
                                                                         28


                                                                                                                                 7
                                                                          1           2.       THE PAGA WAIVER IN THE AGREEMENT IS NOT ENFORCEABLE.
                                                                          2           As stated, the arbitration agreement included a waiver of all claims brought under PAGA.
                                                                          3   Both the California Supreme Court and our court of appeals have specifically held that these
                                                                          4   waivers are not enforceable. See Iskanian v. CLS Transport. Los Angeles, LLC, 59 Cal. 4th 348,
                                                                          5   382–84 (2014); Sakkab v. Luxottica Retail N. Am., Inc., 803 F.3d 425, 430–40 (9th Cir. 2015).
                                                                          6   As such, under this binding precedent, the arbitration agreement’s PAGA waiver remains
                                                                          7   unenforceable.
                                                                          8           In this connection, the representative PAGA claims must remain in this forum. More
                                                                          9   specifically, the arbitration agreement provided that “[t]his provision can be removed from the
                                                                         10   [a]greement in a case where the dispute is filed as [a] private attorney general action and the
                                                                         11   court finds this waiver unenforceable. If that happens, then the private attorney general action
United States District Court
                               For the Northern District of California




                                                                         12   will be litigated in that court” (Withers Decl. ¶ 6, Exh. A at § 9). The parties agree that if the
                                                                         13   waiver is struck, this provision now refers to the undersigned. The PAGA claims will remain
                                                                         14   here.
                                                                         15           Defendants argue that Sakkab and Iskanian have been implicitly overruled by the United
                                                                         16   States Supreme Court’s 2018 decision Epic Systems Corporation v. Lewis, 138 S. Ct. 1612
                                                                         17   (2018). In Epic Systems, the Supreme Court held that contract defenses which invalidated
                                                                         18   arbitration agreements were a “device” that manifested “judicial antagonism” towards arbitration
                                                                         19   and were therefore preempted by the Federal Arbitration Act. Id. at 1623.
                                                                         20           When prior circuit precedent has not been explicitly overruled, the analysis turns on
                                                                         21   whether “the relevant court of last resort . . . undercut the theory or reasoning underlying the
                                                                         22   prior circuit precedent in such a way that the cases are clearly irreconcilable.” Miller v.
                                                                         23   Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (emphasis added). As relevant here, the reasoning
                                                                         24   which anchored the Supreme Court’s decision in Epic Systems is far enough from the reasoning
                                                                         25   which anchored the California Supreme Court’s decision in Iskanian and our court of appeals’
                                                                         26   decision in Sakkab that Sakkab remains binding.
                                                                         27           In Iskanian, the California Supreme Court held that an arbitration agreement requiring an
                                                                         28   employee as a condition of employment to give up the right to bring representative PAGA


                                                                                                                                8
                                                                          1   actions in any forum is contrary to public policy. Specifically, PAGA waivers harm California
                                                                          2   in two particular ways, neither of which have anything to do with arbitration. The California
                                                                          3   Supreme Court stated that “agreements requiring the waiver of PAGA rights would harm the
                                                                          4   state’s interests in enforcing the Labor Code and in receiving the proceeds of civil penalties used
                                                                          5   to deter violations.” Iskanian, 59 Cal. 4th at 383 (emphasis added). Based on this reasoning, our
                                                                          6   court of appeals in Sakkab succinctly concluded:
                                                                          7                  The California Supreme Court’s decision in Iskanian
                                                                                             expresses no preference regarding whether individual
                                                                          8                  PAGA claims are litigated or arbitrated. It provides only
                                                                                             that representative PAGA claims may not be waived
                                                                          9                  outright. The Iskanian rule does not prohibit the arbitration
                                                                                             of any type of claim.
                                                                         10
                                                                              803 F.3d at 434 (citations omitted). Put simply, PAGA waivers are invalid because they hurt
                                                                         11
United States District Court




                                                                              California’s interest in enforcing the Labor Code and not because of any reason that has anything
                               For the Northern District of California




                                                                         12
                                                                              to do with arbitration. Therefore, our court of appeals held in Sakkab, that the Federal
                                                                         13
                                                                              Arbitration Act did not preempt the California Supreme Court’s decision in Iskanian. Id. at 439.
                                                                         14
                                                                              For these same reasons, the holdings of Epic Systems and Sakkab are therefore not clearly
                                                                         15
                                                                              irreconcilable and this order remains bound by Sakkab.
                                                                         16
                                                                                     Defendants’ arguments to the contrary are unavailing for the specific reason that none
                                                                         17
                                                                              demonstrates that our court of appeals’ decision in Sakkab is clearly irreconcilable with the
                                                                         18
                                                                              United States Supreme Court’s decision in Epic Systems.
                                                                         19
                                                                                     The PAGA waiver in this agreement must be and hereby is held invalid. Under the
                                                                         20
                                                                              agreement, the representative PAGA claims must remain in this forum. The arbitrability of any
                                                                         21
                                                                              unpaid wages claims under Section 558 need not be addressed in light of the California Supreme
                                                                         22
                                                                              Court’s decision in ZB, N.A. v. Superior Court of San Diego County, 8 Cal. 5th 175 (2019).
                                                                         23
                                                                                     3.      LEAVE TO AMEND COMPLAINT AND STAY OF PAGA CLAIMS.
                                                                         24
                                                                                      In light of the decision by the California Supreme Court clarifying the ability to allege
                                                                         25
                                                                              unpaid wages under PAGA, justice requires that plaintiff be granted leave to amend her PAGA
                                                                         26
                                                                              claims to comply with the California Supreme Court’s recent decision in ZB, N.A. v. Superior
                                                                         27
                                                                              Court of San Diego County, 8 Cal. 5th 175 (2019). Accordingly, leave to amend the complaint is
                                                                         28
                                                                              GRANTED IN PART AND DENIED IN PART. Plaintiff may amend the unpaid wages aspect of her

                                                                                                                               9
                                                                          1   PAGA claims only to allege unpaid wages under a Labor Code provision other than Section
                                                                          2   558(a).
                                                                          3             Under 9 U.S.C. § 3, the Court “shall on application of one of the parties stay the trial of
                                                                          4   the action until such arbitration has been had in accordance with the terms of the agreement.”
                                                                          5   Our court of appeals has acknowledged that this language “seems to direct that the action ‘shall’
                                                                          6   be stayed pending completion of arbitration.” Johnmohammadi v. Bloomingdale’s, Inc., 755
                                                                          7   F.3d 1072, 1073 (9th Cir. 2014); see also Kilgore v. KeyBank, Nat’l Ass’n, 718 F.3d 1052, 1057
                                                                          8   (9th Cir. 2013). In light of this dictum, and because plaintiff’s PAGA claims are derivative of
                                                                          9   the substantive claims which will proceed to arbitration, the representative PAGA claims are
                                                                         10   hereby STAYED pending the results of the arbitration proceeding.*
                                                                         11                                               CONCLUSION
United States District Court
                               For the Northern District of California




                                                                         12             To the extent stated, defendants’ motion to compel arbitration is GRANTED IN PART AND
                                                                         13   DENIED IN PART. The motion is GRANTED as to plaintiff’s individual claims which are
                                                                         14   ORDERED to individual arbitration. The motion is DENIED as to the representative PAGA
                                                                         15   claims, which remain in this forum. Those claims are STAYED pending arbitration. Leave to
                                                                         16   amend the complaint is GRANTED solely as to the PAGA claims for unpaid wages previously
                                                                         17   brought under Section 558(a). Plaintiff shall file her amended complaint by DECEMBER 12 AT
                                                                         18   NOON.

                                                                         19             IT IS SO ORDERED.
                                                                         20
                                                                         21   Dated: November 23, 2019.
                                                                                                                                      WILLIAM ALSUP
                                                                         22                                                           UNITED STATES DISTRICT JUDGE
                                                                         23
                                                                         24
                                                                         25
                                                                                      * In October 2019, defendants filed a notice of settlement between our defendants
                                                                         26   and a different plaintiff in a different litigation who had also asserted PAGA claims against
                                                                              Brookdale. See Callahan v. Brookdale Senior Living Communities, Inc., et al., No. 2:18-cv-
                                                                         27   10726-VAP-SS (Judge Virginia Phillips). The notice purported that the settlement, still
                                                                              subject to court approval, will fully settle the PAGA claims alleged by the named plaintiff
                                                                         28   herein. This settlement has not yet been approved, and so, it is not sufficiently concrete to be
                                                                              considered in resolving this motion.

                                                                                                                                 10
